IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1731-12


DIMAS MORENO, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

LUBBOCK COUNTY



 Cochran, J., filed a concurring opinion.

	I join the majority opinion.  I write separately simply to call a duck a duck.  This
"unknowing participant" guy is appellant's "corner boy"- his retail crack-cocaine seller.  He
is appellant's agent.  Buyers, like the C.I., come up to appellant's agent and ask to buy
cocaine.  The agent says something like, "Wait a second, I'll be right back," and he goes
trotting off to appellant's house.  The officers watch him all the way there.  Then the agent
comes out, trots back to the C.I. and "Voila"-he has crack cocaine in his hot little hand.  The
officers watch him all the way back.  Money from the C.I. and crack from the agent are
exchanged.  Where do you suppose that cocaine came from?  The magistrate made the
reasonable inference that it came from appellant's house.  I make that inference too, don't
you?
Filed: December 11, 2013
Publish